 ROCKLAND LIGHT AND POWER COMPANY365minimize industrial disputes.23Accordingly, in view of theforegoing,we find that the employees handling and placinglights on regular "staged" remote broadcasts at KNBH are atpresent covered by the contract between NBC and NABET.24DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following de-termination of dispute pursuant to Section 10 (k) of the amendedAct:1.The handling and placing of lights on regular "staged"remote broadcasts at NBC-KNBH, Los Angeles, California, isat present covered by the agreement in existence between NBCand National Association of Broadcast Engineers and Techni-cians,C.I.O.,and not by the agreement between NBC andInternationalAllianceofTheatrical Stage Employees andMoving Picture Machine Operators of the United States andCanada, A. F. of L., Local 33.2.Within ten (10) days from the date of this Decision andDetermination of Dispute, National Broadcasting Company,Inc., National Association of Broadcast Engineers and Techni-cians, C.I.O., Hollywood Chapter, and International Alliance ofTheatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, A. F. of L., Local33, shall each notify the Regional Director for the Twenty-firstRegion, in writing, of the steps it has taken to comply with theterms of this Decision and Determination of Dispute.23It is a well-recognized rule of statutory interpretation that a literal construction whichwould lead to absurd or incongruous results should be avoided, even where the literal purportof the words used is clear.E4As we view the issue presented in this proceeding one of paramount contractual right tothe work in question, the arguments in the briefs of NBC and IATSE directed to representa-tion criteria are deemed inapplicable. Accordingly, we need not now decide whether the NBClighting case would be controlling were the issue one of appropriate unit. Cf. National Associa-tion of Broadcast Engineers and Technicians, CIO (National Broadcasting Company, Inc.),103 NLRB 479; Radio and Television Broadcast Engineers Union. Local 1212, InternationalBrotherhood of Electrical Workers, A. F. L. (Columbia Broadcasting System, Inc.), 103NLRB 1256. Further, we note that the NBC lighting case did not involve unit findings withrespect to KNBH.ROCKLAND LIGHT AND POWER COMPANYandINTER-NATIONAL CHEMICAL WORKERS UNION, AFL, LOCAL 143,PetitionerROCKLAND LIGHT AND POWER COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, Petitioner.Cases Nos.2-RC-5531 and 2-RC-5564.June 4, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held105 NLRB No. 53. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDbeforeMilton Pravitz, hearing officer.' The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Members Murdock, Styles, andPeterson] .Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.23.A question affecting commerce exists concerning therepresentation of certain employees of the Employer withinthemeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct. 34.The Employer, in its own name and in the name of its 2subsidiaries,4 has been engaged for many years in the distri-bution of gas and electricity in the States of New York, NewJersey, and Pennsylvania as 1 homogeneous operation. Itdivides its operations into 2 divisions called its Eastern andWestern Divisions.5The Employer and the Electrical Workers agree that a sys-temwide unit, including both gas and electrical employees inboth the Eastern and Western Divisions, is the only appropriateunit for the Employer's employees at this time. Although theposition of Local 143 of the Chemical Workers on the unit issueisnot entirely clear, it appears that the Chemical Workersseeks (1) a unit of gas employees composed of employees for-merly employed by Rockland Gas Company, Inc., and employeesof the Employer at Nyack, New York, heretofore not repre-sented by any labor organization; or (2) a unit of gas employeesin the Employer's Eastern Division; or (3) a unit of gas em-ployees in both the Eastern and Western Divisions of the Em-ployer's operations. Local 143 would exclude from any unitiAt the hearing,the petition in Case No.2-RC-5531 and other formal papers were amendedto show the correctnameof the Petitioner2We find without merit the Employer's contention that Local 143 of International ChemicalWorkers Union,AFL, hereinafter called the Chemical Workers, may not represent the em-ployees involved herein, on the ground that Local 143 and the Chemical Workers were notorganized to represent, and have not represented, public utility employees. Willingness of alabor organization to represent the employees in question and their designation of such labororganization are the controlling considerations under the Act.Oklahoma Gas and ElectricCompany, 86 NLRB 437.'The Employer and Locals 1566 and 1567 of International Brotherhood of Electrical Workers,AFL, hereinafter called the Electrical Workers, entered into a contract, covering employeesinvolved herein, effective until June 1, 1953, and from year to yearthereafterin the absenceof a 60-day notice before any expiration date The petitions herein were filed before the auto-matic renewal date of the contract. Contrary to the Employer's contention, the contract istherefore no bar to animmediate electionBond Brothers, Incorporated, 86 NLRB 514.4The Rockland Electric Co of New Jersey, and The Pike County Light and Power Co. ofPennsylvania.5 The Eastern Division includes approximately Rockland County, New York, and BergenCounty,New Jersey; the Western Division, Orange and Sullivan Counties, New York, PikeCounty.Pennsylvania,and part of Sussex County,New Jersey ROCKLAND LIGHT AND POWER COMPANY367found appropriate by the Board, employees at the Employer'sTomkins Cove, New York, generating plant, on the ground thatthey voted as such employees in a Board election held withinthe preceding 12-month period.On September 11, 1952, the Board issued its Decision andDirection of Election in Case No. 2-RC-4508 (not published inprinted volumes of Board Decisions), finding that gas employeesof Rockland Gas Company, Inc., hereinafter called Rockland Gas,constituted an appropriate bargaining unit at that time. The Boardfound no merit in the contention of Rockland Gas that, because ofthe impending transfer of its assets to the Employer under acontract of sale, the only appropriate unit for its employees wasone which also included employees of the Employer. The Boardstated, however, that its establishment at that time of a separateunit for employees of Rockland Gas did not preclude the estab-lishment of a more comprehensive unit at some future date,should such a larger unit subsequently become appropriate. Atthe directed election, held on October 10, 1952, employees ofRockland Gas chose the Chemical Workers as their exclusivebargaining representative.About December 31, 1952, the Employer took over the assetsof Rockland Gas and transferred supervisors and employeesof Rockland Gas, totaling about 85 in number, to the Employer'spayrolls. The transferred employees were rated according tothe Employer's classification system. The former presidentof Rockland Gas became a vice president of the Employer. Hewas placed in immediate charge of gas operations, breakinginto the electric operation gradually, particularly in connectionwith plans for future real-estate purchases. Before December31, 1952., the Employer had set up a combination gas andelectric operating manager. Thereafter, it appointed gas oper-ating and gas sales managers. These appear to be the onlychanges in the top level of the Employer's organization result-ing from its purchase of Rockland Gas.At the time of the instant hearing, held on February 25 andMarch 3, 1953, the Employer had in all an undisclosed numberof supervisors and approximately 285 operating employees.Itsexecutive officers were located at Nyack, New York. A staff ofapproximately 13 persons had its headquarters at Nyack andat Spring Valley and Middletown, New York. These included, atNyack, the personnel director, the real-estate executive as-sistant, the transportation superintendent, the chief accountingofficer, the general sales manager, the electric sales manager,the gas sales manager, and the commercial manager for theEastern Division; at Spring Valley, the gas operating manager;and at Middletown, the electric operating manager, the chiefengineer, and the commercial manager for the Western Divi-sion.The Employer also had an electric superintendent incharge of the construction and maintenance of electric linesin each Division. Employees included, among others, applianceservicemen (electric), appliance servicemen (gas), mainte-nance men (gas), gasfitters, meter readers, electricians, line-men, tree trimmers, line patrolmen, troublemen, serviceoperators,automobilerepairmen,garage floormen, and 368DECISIONSOF NATIONALLABOR RELATIONS BOARDlaborers.Changes among these employeeswere going onalmost daily. For example, about March 2, 1953, approxi-mately 4 meter readers, formerly employed by Rockland Gas,who had previously read onlygas meters,started toread bothgas and electric meters, as do the Employer's approximately15 other meter readers.The Employer sells bothgas andelectrical appliances atthe same stores. Electric and gas appliance servicemen workunder the supervision of the electricsales and the gas salesmanagers, respectively, and under the overall supervision ofthe Employer's general sales manager.The Employerrenderscombination bills for both gas and electricservices.The Em-ployer distributes one periodical, "Watts 'n Therms," to allitsemployees.Contributions thereto are solicited amongemployees throughout its system.These facts, and the record as a whole, disclose, in ouropinion, that the Employercarries onits extendedbusiness asa highly integrated and interdependent system.In earlier decisions involving the Employer, the Board foundthat separate units of electrical employees and of employeesin the Employer's Eastern and Western Divisions, respectively,were appropriate for bargaining purposes.6 These findings werebased either on the agreements of the parties concerned or onthe extent of organization of the employees involved. Section 9(c) (5) of the amended Act now forbids the Board to regard thislatter factor as controlling.Organization of the Employer's employees has now reachedvirtually systemwide proportions. Since about 1947, the Em-ployer and the Electrical Workers and its Locals 1566 and1567 have bargained for gas and electrical employees of theEmployer in both the Eastern and Western Divisions as asubstantially systemwide unit. The Board has frequently heldthatsystemwide units are normally the most appropriatebargaining units for employees of public utilities, even in theface of past bargainingon a narrowerbasis.7 This is particu-larly true where, as here, the Employer's operations are highlyintegrated and interdependent in character and a labororgani-zation is prepared to represent employees on a systemwideThe former employees of Rockland Gas do not compriseany major identifiable administrativesegment oftheir presentEmployer's operations. There has been no separate past bar-gaining history for employees in any of the units proposed byLocal 143 of the Chemical Workers. Accordingly, as no soundreason presently exists for departing from theBoard's es-tablished policy in the public utility industry, we find that asystemwide unit of the Employer's employees, including bothgas and electrical employees in both the Eastern and WesternDivisions, is appropriate for bargaining purposes at this time.We shall accordingly dismiss the Chemical Workers' petitionfor the smaller units.6Rockland Light and Power Company, 35 NLRB 542; 49 NLRB 1398; 53 NLRB 798; 72 NLRB1117.7See, e.g., Pacific Gas and Electric Company, 87 NLRB 2578 Elizabethtown Consolidated Gas Company, 93 NLRB 1270. PEERLESS PUMP DIVISION369In the systemwide unit herein found appropriate,we shallinclude gas employees at Nyack, New York, previously notrepresented by any labor organization,deeming them anaturalaccretion to the Employer'sservices.Employees at the Em-ployer's Tomkins Cove plant,however, voted in a consentelection held in Case No. 2-RC-4763 on June 30,1952, andchose the Electrical Workers as their exclusive collective-bargaining representative.In accordance with Section 9 (c) (3)of the amended Act, 9 we shall exclude these employees fromthe instant unit and not permit them to vote in the electiondirected herein. If,however, the Electrical Workers wins theelection among other employees of the Employer,the Electri-calWorkers may bargain with the Employer for TomkinsCove employees as a part of a systemwide unit.Upon the entire record in these cases,we find that thefollowing employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b)of the Act:All gas and electricalemployees in the Eastern and Western Divisions in the Statesof New York,New Jersey,and Pennsylvania, including meterreaders and employees at Nyack, New York, but excludingemployees at the Tomkins Cove, New York,plant,officeclerical employees,salesmen, guards,and executives, fore-men, and other supervisors as defined in the Act.[The Board dismissed the petition filed by InternationalChemical Workers Union,AFL, Local143, in CaseNo. 2-RC-5531.1[Test of Direction of Election omitted from publication.]9This section provides,in part:"No election shallbe directed in any bargaining unit or anysubdivision within which,in the preceding twelve-month period,a valid election shall have beenheld."PEERLESS PUMP DIVISION OF THE FOOD MACHINERYAND CHEMICAL CORPORATION'andUNITED STEEL-WORKERS OF AMERICA, CIO,Petitioner.Case No. 21-RC-2988. June 4, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Hailey,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.IThe Employer's name appears as amended at the hearing.105 NLRB No. 38.